Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Taylor Kolb on April 15, 2021.
The application has been amended as follows: 
In the claims:
Claim 1,
	Line 1, deleted “man-door”

Claim 8,
	Line 2, changed the first occurrence of “output” to --input--

Claim 21,
	Line 3, inserted --the-- following “applying”
	Line 5, inserted --the-- following “applying”

Claim 38,
	Line 2, changed “A man-door” to --a door--
	Line 13, changed “the door between . . . between a closed” to --the door from an open position to a closed position, and from the closed--
	Line 14, changed “and an” to --to the--
	Line 22, deleted “wherein the gear assembly comprises”

Claim 58,
	Line 1, changed “operator” to --assembly--

Claim 59,
	Line 1, deleted the comma following “motor”
	Line 3, changed “at least one battery,” to --three 9 volt batteries--
	Line 5, deleted “the at least . . . volt batteries,”

Claim 60,
	Line 3, changed “force of” to --torque between--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634